DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 6,383,589 to Horan et al.  
Horan et al. discloses a tube for receiving and containing a liquid or pasty cosmetic or personal care product to be dispensed, the tube comprising a multilayered tube jacket, the tube jacket having one or more outer layers (14, 22) made of a polyolefin, one or more inner layers (12) made of polyolefin and a barrier layer (16) arranged between the one or more outer layers and the one or more inner layers, wherein the one or more layers of the barrier layer has a total thickness of 176.27 µm, col. 8, (comparative example A) which is within the recited range of 80-300 µm, wherein the barrier layer consists of an ethylene-vinyl alcohol copolymer (EVOH), the EVOH has an ethylene content of about 32 mol% and a thickness of 17.27 µm, col. 9, lines 1-4, as recited in claims 1 and 2.  The bonding/adhesive layers (18, 20), having a thickness of 14.22 µm are arranged on both sides of the barrier layer in direct contact, as recited in claims 3-5.  The multilayered tube jacket has a total thickness of 280-304 µm, as recited in claim 8.  Comparative Ex. A and K disclose the total thickness of the one of more outer layers being 30-70% a total thickness of the tube jacket, as recited in claim 9.  The multilayered tube jacked is produced by coextrusion, as recited in claim 11.  The inner layer (12) is a blend of low-density polyethylene (LDPE) and linear low-density polyethylene (LLDPE), as recited in claim 12.  The outer layer (14) is formed of LDPE and bulk layer (22) is formed of 49% HDPE, as recited in claims 13 and 14. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10, 15 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Horan et al in view of 2019/0016100 to Limatibul.
Horan et al. discloses the recited structure, including disclosing that the structure can be used to form a tubular body that has a cylindrical shape, but does not provide specific tubular outer diameter being 13-60 mm.  Horan et al. also discloses an inner layer of a thickness of from about 45-62 µm, making it about 16-23% of the total thickness of the jacket, but does not disclose the inner layer having a thickness of 80-300 µm and being 30-70% of the total tube jacket.  Limatibul discloses a packaging tube in which a laminate body uses a multilayer barrier film having an EVOH layer.  Paragraph [0048] discloses that the variation of the outer and inner films is used to provide several total thicknesses in order to obtain stability of the tube with the tube diameter in the range from 13 to 50 mm, as recited in claims 15 and 16.  Examples 1-3 of Limatibul further discloses the thickness of the inner layer as being in range of 90-245 µm, and being between 24-50% of the total thickness of the multilayered tube jacket, as recited in claims 7 and 10.  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify tube diameter of Horan et al., such that is between 13-60 mm, and modify the inner layer of Horan et al. such that it is thicker, specifically being 80-300 µm and being 30-70% the total jacket thickness, as suggested by Limatibul in order to slightly decrease the flexibility of the tube.  

Allowable Subject Matter
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The recited references are pertinent to Applicant’s invention in disclosing multilayer tubing or multilayer substrates includes a barrier layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F BRINSON whose telephone number is (571) 272-4897. The examiner can normally be reached M-F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK F BRINSON/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        


May 16, 2022
P. F. Brinson